Nash, J.
We have examined the evidence relating to what the plaintiffs in error did in re-building the bridge across Deer Creek, and the statutes defining their duties in such cases. We conclude that in all they did they acted in their official capacity, in good faith and in the honest discharge of official duty. The judgment which held them to personally respond in damages was erroneous. Gregory v. Small et al., 39 Ohio St., 346; Stewart v. Southard, 17 Ohio, 402; Ramsey v. Riley, 13 Id., 157.

Judgment reversed.